Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9, 16-37 are pending.

Election/Restrictions
Applicant’s election of cancer and glioblastoma multiforme as the species without prejudice in the reply filed on 11/01/2021 is acknowledged. 
Claims 9, 16-37 are examined herein on the merits so far as they read on the elected species. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 16-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are directed to a method of preventing, treating and/or managing cancer or a non-cancerous tumor in a patient comprising administration of drug combination as in instant claims. The specification fails to adequately teach how to use the herein claimed drug combination to prevent a cancerous or a non-cancerous tumor.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The Nature of the lnvention:

 (2) Breadth of the Claims: 
The instant claim embraces a method for preventing variety of non-cancerous tumor, cancers including but not limited to lung cancer, melanoma of the skin, colon cancer, leukemia, endometrial cancer, oral cavity squamous cell carcinoma, head and neck skin squamous cell carcinoma, glioblastoma multiforme, malignant melanoma etc.
 (3) Guidance of the Specification / Working Examples:
In the instant case, no working examples are presented in the specification as filed showing how to prevent a cancer or non-cancerous tumor in a human or animal totally, or permanently, not even occurring at the first time. 
(4) State/predictability of the Art:
The relative skill of those in the art is high with regard to treating a specific cancer or a non-cancerous tumor employing a specific compound.
The instant claims include a method for preventing a cancer or non-cancerous tumor, for example A 'cancer' or 'tumor growth' is anything that causes abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant.	
Cell proliferative disorders for example cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-I), exposure to chemicals such as 
Additionally, in order to prevent the occurrence of a disease, one has to be able to determine a person susceptible to said disease. The state of the art is such that no method(s) is known for said determination. In essence, if one cannot determine a person in need of preventative therapy and/or the art nor the present specification teach how the skilled artisan could utilize the claimed compound to "prevent" the numerous cancers and non-cancerous tumors recited by the instant claims, applicant has not enabled the full scope of the claimed invention.
Thus, the skilled artisan would view that the ability to prevent a cancer or non-cancerous tumor in a human or animal totally, or permanently, not even occurring at the first time is highly unpredictable.
(5) The Quantity of Experimentation Necessary:
Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation.
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting Iicense. It is not a reward for search, but compensation for its successful conclusion'' and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors, e.g., the amount of direction or guidance provided, absence of working examples, and the predictability of the art discussed above, 
Accordingly, the claims are evaluated as a method of treating and/or managing a cancer or a non-cancerous tumor and not a method of preventing a cancer or a non-cancerous tumor.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 depends on claim 22 which comprises 1-[5-(1,3-Benzodioxol-5-yl)-1-oxo-2,4-pentadienyl]piperidine. Claim 25 does not recite that it comprises 1-[5-(1,3-Benzodioxol-5-yl)-1-oxo-2,4-pentadienyl]piperidine i.e claim 25 does not include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitations "(ii)(f)", (iii)(f) in the claim.  There is insufficient antecedent basis for this limitations in the claim, since claim 9 in its dependency chain does not recite the compound (RS)-1-(1-methylethylamino)-3-(1- naphthyloxy)propan-2-ol or a pharmaceutically acceptable salt thereof.
Claim 26 recites the limitations "(iv)(f)(g)", "(v)(f)(g)", "(vi)(f)(g)" in the claim.  There is insufficient antecedent basis for these limitations in the claim, since claim 9 in its dependency chain does not recite the compound (RS)-1-(1-methylethylamino)-3-(1- naphthyloxy)propan-2-ol or a pharmaceutically acceptable salt thereof; does not recite the compound (4S,7S)-7-[[(2S)-1-Ethoxy-1-oxo-4-phenylbutan-2-yl]amino]-6-oxo-1,2,3,4,7,8,9,10-octahydropyridazino[1,2-a]diazepine-4-carboxylic acid or a pharmaceutically acceptable salt thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1) Claims 9, 23, 24, 34, 35 are rejected under 35 U.S.C. 103 35 U.S.C. 102(a)(1) as being anticipated by Halse et al. (US 20140235556, PTO-892). 
Halse et al. teaches a method of treating or ameliorating the effects of glioma, glioblastoma (glioblastoma multiforme) comprising administering to a subject in need thereof a drug combination comprising an effective amount of a first active agent a direct rennin inhibitor which can be aliskiren ((2S,4S,5S,7S)-5-amino-N-(2-carbamoyl-2,2-dimethylethyl)-4-hydroxy-7-{[4-methoxy-3-(3-methoxypropoxy)phenyllmethyl}-8-methyl-2-(propan-2- yl)nonanamide), see claim 36; and a second active agent, which is a chemotherapeutic agent. See claims 1, 43. It is taught that the compounds/active agents can by administered in the same composition, simultaneously in separate compositions. See page 5, para [0059]. The first active agent can be administered in an amount of 1 
	Halse et al. anticipates instant claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2) Claim(s) 9, 23, 24, 34, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trien et al. (US 20170312347, PTO-892).
	Trien et al. discloses a method of treating glioblastoma (glioblastoma multiforme) comprising administering olmesartan, and celecoxib (4-[5-(4-Methylphenyl)-3-(trifluoromethyl)pyrazol-1- yllbenzenesulfonamide). See claims 2, 5, 6-7, 9-14. Oral administration is taught. See para [0014]; claim 7. It is taught that olmesartan, and celecoxib are administered concurrently. See claim 5.



3) Claim(s) 9, 23, 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fahy (US 11,071,743, PTO-892).
Fahy discloses treating and/or managing glioblastoma multiforme comprising administering a combination treatment comprising alfacalcidol, valganciclovir (450 mg twice a day), melatonin (12 mg twice a day), BHT (700 mg in the morning plus 350 mg at night), resveratrol (175 mg twice a day), lycopene (15 mg once a day), Honokiol (250 mg twice a day), metformin (N,N-dimethylimidodicarbonimidic diamide, 500 mg once a day), and vitamin D3, 2800 IU at night; the dose of dexamethasone was 4 mg in the morning and 2 mg in the evening. About two weeks later, bio-absorbable curcumin ((1 E,6E)-1,7-Bis(4-hydroxy-3-methoxyphenyl)hepta-1,6-diene-3,5- dione, 400 mg twice a day), was added to the regimen, and alfacalcidol was added to the regimen (3 micrograms in the morning). MRI scan showed no tumor progression. See column 10-column 11, Example 2. 
Fahy anticipates instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4) Claims 9, 23, 24, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arber et al. (WO 2005/077394, PTO-1449).
Arber et al. disclose a method of treatment of cancer comprising administering an effective amount of curcumin and an effective amount of at least one NSAID such as celecoxib, aspirin (acetylsalicylic acid). See abstract; page 4, lines 14-28; claims 7, 12-16. Simultaneous or step-wise administration of curcumin and at least one NSAID is taught. See page 3, lines 9-14; page 7. It is taught that cancer can be brain cancer. See page 7, lines 7-10; claims 19-20. The composition therein can be administered orally. See page 13, lines 7-12, lines 19-20. 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a combination of effective amount of curcumin and an effective amount of at least one NSAID such as celecoxib, aspirin to a patient suffering from glioblastoma multiforme because Arber et al. disclose a method of treatment of brain cancer comprising administering an effective amount of curcumin and an effective amount of at least one NSAID such as celecoxib, aspirin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a combination of an effective amount of curcumin and an effective amount of at least one NSAID such as celecoxib, aspirin to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme.

5) Claims 17, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Arber et al. (WO 2005/077394, PTO-1449) as applied to claims 9, 23, 24, 34, 35, in view of Halse et al. (US 20140235556, PTO-892).
	Arber et al., is applied as discussed above.
	Arber et al. does not teach employment of losartan (2-butyl-4-chloro-1 - {[2'-(1 H-tetrazol-5-yl)biphenyl-4-yl]methyl}-1H-imidazol-5-yl)methanol) in the drug combination comprising curcumin and celecoxib for treating brain cancer.

	It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ losartan in the drug combination comprising curcumin and celecoxib (or celecoxib and aspirin), and administer said combination to a patient suffering from glioblastoma because Halse et al. teaches that angiotensin receptor blocker which can be losartan is employed for treating or ameliorating the 


6) Claims 16, 18, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Arber et al. (WO 2005/077394, PTO-1449), in view of Halse et al. (US 20140235556, PTO-892), and further in view of Maki et al. (WO 2016004218A2, PTO-892).
	Arber et al., and Halse et al. are applied as discussed above.
	Arber et al. does not teach employment of propranolol in the drug combination comprising curcumin and celecoxib.
	The combination of references do not teach employment of propranolol ((RS)-1-(1-methylethylamino)-3-(1-naphthyloxy)propan-2-ol) in the drug combination comprising curcumin, celecoxib and losartan.
	Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21), a non-steroidal anti-inflammatory drug (NSAID) which can be celecoxib (see page 3, lines 10-14), and a therapeutic agent, compound or composition comprising a H2-receptor antagonist, a melatonin, a metformin, a quinolone, an immune check point blockade agent or an agent that blocks the interaction between a transmembrane programmed cell death or any combinations thereof. See abstract; page 12, lines 25-31; claims 1, 31, 32, 36, 37. It is taught that the therapeutic 
	It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ propranolol in the drug combination comprising curcumin and celecoxib and administer said combination to a subject suffering from glioblastoma because Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to administer propranolol with drug combination comprising curcumin and celecoxib to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme with at least additive therapeutic effect.
	It would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ propranolol in the drug combination comprising curcumin, celecoxib, losartan and administer said combination to a subject suffering from glioblastoma because Maki et al. teaches treating cancer such as glioblastoma comprising administering therapeutic combinations, pharmaceutical composition comprising a beta blocker which is propranolol (see page 3, lines 20-21). One of ordinary skill in the art would have been motivated to administer propranolol with drug combination comprising curcumin, celecoxib, losartan to a patient suffering from 


7) Claims 19, 20, 21, 22, 30, 31, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Arber et al. (WO 2005/077394, PTO-1449), in view of Halse et al. (US 20140235556, PTO-892), in view of Maki et al. (WO 2016004218A2, PTO-892) as applied to claims above, and further in view of Shoba et al. (Planta Medica 64, 1998, 353-356, PTO-1449).
	Arber et al., Halse et al., and Maki et al. are applied as discussed above.
	The combination of references do not teach employment of piperine (1-[5-(1,3-Benzodioxol-5-yl)-1-oxo-2,4-pentadienyl]piperidine) in the drug combinations comprising curcumin.
	Shoba et al. teaches that curcumin has antitumor activities and curcumin following oral administration is poorly absorbed and only traces of the compound appear in the blood. See page 353, left hand column, under Introduction. Concomitant administration of piperine enhance the serum concentrations, extent of absorption and bioavailability of curcumin. See abstract.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ piperine in the drug combinations comprising curcumin and administer said drug combinations to a patient suffering from glioblastoma multiforme because curcumin following oral administration is poorly absorbed and concomitant administration of piperine enhance the serum concentrations, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8) Claim 9, 16, 17, 18, 23-24, 27-29, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (WO 2016/024870, PTO-1449). 
Baillie et al. teaches a method of treating or managing cancer such as brain cancer by modulating the Renin-Angiotensin System (RAS). See abstract; claims 1, 6; FIGURE 1 shows the main pathways associated with the RAS; FIGURE 2. It is taught that the cancer stem cell populations express key components of the Renin-Agiotensin System (RAS), including the Renin Receptor (RR) Angiotensin II Receptor 2(ATIIR2), as well as a secreted form of the Renin Receptor (sRR). It is taught the “expression of the components of RAS by these cancer stem cell populations provides a novel and unique therapeutic approach by targeting the cancer stem cells associated with various tumours from the extensive array of drugs that target RAS such as, Angiotensin-Converting Enzyme Inhibitors(ACEIs), Angiotensin Receptor Blockers (ARBs), Direct Renin Inhibitors (DRIs), Beta-Blockers, Cyclo-oxygenase 2 Inhibitors, Chymase Inhibitors, Inhibitors of Cathepsin B, Cathepsin D and Cathepsin G, Calcium Supplements, Vitamin D and Calcium Channel Blockers”. See page 17, lines 11-24. Baillie et al. teaches a method treating or managing cancer such as brain cancer comprising administering a therapeutic agent selected from the group consisting of DRIs, ACEIs, ARBs, beta-blockers, COX-2 inhibitors, Chymase Inhibitors, Inhibitors of Cathepsin B, Cathepsin D and Cathepsin G, Calcium Supplements, Vitamin D and Calcium Channel Blockers. See claims 1, 6, 8.  It is taught ACEIs include cilazipril ((4S,7S)-7-[[(2S)-1-Ethoxy-1-oxo-4-phenylbutan-2-yl]amino]-6-oxo-1,2,3,4,7,8,9,10-octahydropyridazino[1,2-a]diazepine-4-
Baillie et al. does not teach a method of treating glioblastoma multiforme comprising administering effective amount of drug combination of one or more of aliskiren, celecoxib or aspirin (acetyl salicylic acid); propranolol, and losartan or cilazapril.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer effective amount of drug combination of one or more of aliskiren, celecoxib or aspirin (acetyl salicylic acid); and propranolol to a patient suffering from glioblastoma multiforme because 1) Baillie et al. teaches a method treating or managing cancer such as brain cancer comprising administering a therapeutic agent selected from the group consisting of DRIs, ACEIs, ARBs, beta-blockers, COX-2 inhibitors, Chymase Inhibitors, Inhibitors of Cathepsin B, Cathepsin D and Cathepsin G, Calcium Supplements, Vitamin D and Calcium Channel Blockers; and 2) Baillie et al. teaches that ACEIs include cilazipril, see page 21, lines 30-32; ARBs include losartan, see page 21, lines 35-36; beta-blockers include propranolol, see page 22, lines 1-6; COX-2 inhibitors include celecoxib, aspirin, see page 22, lines 8-15; DRIs include aliskiren. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer effective amount of drug combination of one or more of aliskiren, celecoxib or aspirin (acetyl salicylic acid); and propranolol to a patient suffering from glioblastoma multiforme with reasonable 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer effective amount of drug combination of one or more of aliskiren, celecoxib or aspirin (acetyl salicylic acid);  propranolol; and losartan or cilazapril to a patient suffering from glioblastoma multiforme because 1) Baillie et al. teaches a method treating or managing cancer such as brain cancer comprising administering a therapeutic agent selected from the group consisting of DRIs, ACEIs, ARBs, beta-blockers, COX-2 inhibitors, Chymase Inhibitors, Inhibitors of Cathepsin B, Cathepsin D and Cathepsin G, Calcium Supplements, Vitamin D and Calcium Channel Blockers; and 2) Baillie et al. teaches that ACEIs include cilazipril, see page 21, lines 30-32; ARBs include losartan, see page 21, lines 35-36; beta-blockers include propranolol, see page 22, lines 1-6; COX-2 inhibitors include celecoxib, aspirin, see page 22, lines 8-15; DRIs include aliskiren. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer effective amount of drug combination of one or more of aliskiren, celecoxib or aspirin (acetyl salicylic acid); propranolol; and losartan or cilazapril to a patient suffering from glioblastoma multiforme with reasonable expectation of success of treating and/or managing glioblastoma multiforme, since Baillie et al. teaches that drugs that target RAS such as aliskiren, celecoxib or aspirin (acetyl salicylic acid); propranolol; and losartan or cilazapril have therapeutic activity for treating and/or managing glioblastoma multiforme.

	9) Claim 25, 26, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Baillie et al. (WO 2016/024870, PTO-1449) as applied to claims 9, 16, 17, 18, 23-24, 27-29, 34, 35, above, in view of Fahy (US 11,071,743, PTO-892).
 	Baillie et al. is applied as discussed above.
Baillie et al. do not explicitly teach the employment of combination of aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril.in the method of treating glioblastoma multiforme.
Baillie et al. does not teach employment of curcumin, metformin in the drug combination of aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril.in the method of treating glioblastoma multiforme.
The combination of references do not teach the amounts of curcumin, metformin aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril; and the treatment regimen as in instant claim 26.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer effective amount of drug combination of aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril to a patient suffering from glioblastoma multiforme because 1) Baillie et al. teaches a method treating or managing cancer such as brain cancer comprising administering a therapeutic agent selected from the group consisting of DRIs, ACEIs, ARBs, beta-blockers, COX-2 inhibitors, Chymase Inhibitors, Inhibitors of Cathepsin B, Cathepsin D and Cathepsin G, Calcium Supplements, Vitamin D and Calcium Channel Blockers; and 2) Baillie et al. teaches that ACEIs include cilazipril, see page 21, lines 30-
Fahy discloses treating and/or managing glioblastoma multiforme comprising administering a combination treatment comprising alfacalcidol, valganciclovir (450 mg twice a day), melatonin (12 mg twice a day), BHT (700 mg in the morning plus 350 mg at night), resveratrol (175 mg twice a day), lycopene (15 mg once a day), Honokiol (250 mg twice a day), metformin (500 mg once a day), and vitamin D3, 2800 IU at night; the dose of dexamethasone was 4 mg in the morning and 2 mg in the evening. About two weeks later, bio-absorbable curcumin (400 mg twice a day), was added to the regimen, and alfacalcidol was added to the regimen (3 micrograms in the morning). MRI scan showed no tumor progression. See column 10-column 11, Example 2. 
Further, it would have been obvious to a person of ordinary skill in the art to administer metformin, and curcumin in combination with the drugs that target RAS aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts metformin, curcumin aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to determine the effective amounts metformin, curcumin aliskiren, celecoxib, aspirin (acetyl salicylic acid), propranolol, losartan and cilazapril, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen as in instant claim 26 i.e administering the drug combinations for a particular time period because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Prior Art made of Record:

Synergistic Composition for Enhancing Bioavailability of Curcumin; curcumin + piperine; anticancer effect; 

WO2013049045A1 or   US 20140235556 A1 COMPOSITIONS AND METHODS OF TREATING GLIOMAS.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).